Citation Nr: 0702363	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-10 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
healed fracture of the right third metacarpal.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for recurrent corneal erosion of the right eye due to 
corneal abrasion.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1989 to 
November 2000.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  That decision granted service connection for 
a healed fracture of the right third metacarpal and for 
recurrent corneal erosion of the right eye due to corneal 
abrasion and assigned a noncompensable evaluation and a 10 
percent disability evaluation, respectively, effective from 
September 3, 2002.  The veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.

A hearing was held on February 14, 2006, in Houston, Texas, 
before Kathleen K. Gallagher, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is right hand dominant.

3.  The veteran has not been shown to have limitation of 
motion of the right third digit with a gap of one inch (2.5 
cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible; or, with extension limited by more than 30 
degrees.  

4.  The veteran has not been shown to have favorable or 
unfavorable ankylosis of the right long finger.

5.  The veteran's recurrent corneal erosion of the right eye 
due to a corneal abrasion is not productive of impairment of 
visual acuity or field loss, rest requirements, or episodic 
incapacity.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a 
healed fracture of the right third metacarpal have not been 
met.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5226, 5229 (2006).  

2.  The criteria for an initial evaluation in excess of 10 
percent for recurrent corneal erosion of the right eye due to 
a corneal abrasion have not been met.  38 U.S.C.A. § 1155 
(West 2002);  38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.75, 4.76, 4.76a, 4.83a, 4.84a, Diagnostic Codes 6009 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board does acknowledge that the RO did not provide the 
veteran with notice of the information or evidence needed to 
substantiate his claims for a higher initial evaluation prior 
to the initial rating decision in March 2003, which granted 
service connection for a healed fracture of the right third 
metacarpal and for recurrent corneal erosion of the right eye 
due to a corneal abrasion and assigned a noncompensable 
evaluation and a 10 percent disability evaluation, 
respectively, effective from September 3, 2002.  The veteran 
subsequently filed his notice of disagreement (NOD) in which 
he disagreed with the initial evaluation assigned for those 
disabilities.  Thus, the appeal of the assignment of the 
initial evaluation arises not from a "claim" but from an 
NOD filed with the RO's initial assignment of a rating.  
Nevertheless, the RO did send the veteran a letter in 
December 2004 in connection with the issues of entitlement to 
a higher initial evaluation, which did meet the notification 
requirements.  Thus, the Board finds that any defect with 
respect to the timing of the notice requirement was harmless 
error.  

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran's 
claims were readjudicated in a SOC.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claims and testifying at a hearing before the Board.  
Viewed in such context, the furnishing of notice after the 
decision that led to this appeal did not compromise the 
essential fairness of the adjudication.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 
F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claims for a higher initial 
evaluation.  Specifically, the December 2004 letter stated 
that, "To establish entitlement to an increased evaluation 
for your service-connected disability, the evidence must show 
that you service-connected condition has gotten worse."  
Additionally, the March 2005 statement of the case (SOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claims.  In fact, the SOC 
provided the veteran with the schedular criteria used to 
evaluate his service-connected healed fracture of the right 
third metacarpal and recurrent corneal erosion of the right 
eye due to a corneal abrasion, namely Diagnostic Codes 5226, 
5229, 6009, and 6061 through 6080.

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the December 2004 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
December 2004 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The December 2004 letter also requested that he complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the 
December 2004 letter indicated that it was his responsibility 
to ensure that that VA received all requested records that 
are not in the possession of a Federal department or agency.   

Although the notice letter that was provided to the appellant 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the veteran in 
the rating decision and SOC of the reasons for the denial of 
his claims and, in so doing, informed him of the evidence 
that was needed to substantiate those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for a higher initial evaluation for a 
healed fracture of the right third metacarpal and for 
recurrent corneal erosion of the right eye due to a corneal 
abrasion, but he was not provided with notice of the type of 
evidence necessary to establish an effective date.  Despite 
the inadequate notice provided to the veteran pertaining to 
effective dates, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the veteran is not entitled to a higher 
initial evaluation.  Thus, any question as to the appropriate 
effective date to be assigned is rendered moot.    

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with his claims.  
He was also afforded VA examinations in February 2003 and 
January 2004, and he was provided the opportunity to testify 
at a February 2006 hearing before the Board.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC, which 
informed them of the laws and regulations relevant to the 
veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.

Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

I.  Healed Fracture of the Right Third Metacarpal

The regulations under 38 C.F.R. § 4.71a provide that 
ankylosis or limitation of motion of single or multiple 
digits of the hand is to be evaluated as follows: for the 
index, long, ring, and little fingers (digits II, III, IV, 
and V), zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand.  
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) 
and proximal interphalangeal (PIP) joints flexed to 30 
degrees, and the thumb (digit I) abducted and rotated so that 
the thumb pad faces the finger pads.  Only joints in these 
positions are considered to be in favorable position.  For 
digits II through V, the MP joint has a range of zero to 90 
degrees of flexion, the PIP has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
(DIP) joint has a range of zero to 70 or 80 degrees of 
flexion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, 
Note 1 (2006).

With respect to evaluation of ankylosis of the index, ring, 
and little fingers, if both the MP and PIP joints of a digit 
are ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate as 
amputation without metacarpophalangeal resection, at PIP 
joint or proximal thereto.  If both the MP and PIP joints of 
a digit are ankylosed, evaluate as unfavorable ankylosis, 
even if each joint is individually fixed in a favorable 
position.  If only the MP or PIP joint is ankylosed, and 
there is a gap of more than two inches (5.1 centimeters) 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis.  If only the MP 
or PIP joint is ankylosed, and there is a gap of two inches 
(5.1 centimeters) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as favorable 
ankylosis.  See 38 C.F.R. § 4.71, Diagnostic Codes 5216-5230, 
Note 3 (2005).  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The veteran is right-handed and as such, major, as opposed to 
minor, hand disability ratings are applicable.  38 C.F.R. 
§ 4.69.  

In this case, the veteran is currently assigned a 
noncompensable evaluation for his healed fracture of the 
right third metacarpal pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5226.  Under that diagnostic code, a 10 
percent disability evaluation is assigned for unfavorable or 
favorable ankylosis of the long finger of the major or minor 
hand.  Where the schedular criteria does not provide for a 
noncompensable evaluation, such an evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2006).

In addition, Diagnostic Code 5229 provides the criteria for 
evaluation of limitation of motion of the index or long 
finger.  Under that diagnostic code, a noncompensable 
evaluation is contemplated when there is limitation of motion 
with a gap of less than one inch (2.5 cm.) between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible; and, extension 
is limited by no more than 30 degrees.  A 10 percent 
disability evaluation is warranted when there is limitation 
of motion with a gap of one inch (2.5 c.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible; or, with 
extension limited by more than 30 degrees.  

In considering the evidence of record under the laws and 
regulations as set forth, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his healed fracture of the right third metacarpal.  The 
February 2003 VA examination showed a visible shortening of 
the third (middle finger) ray on the fright hand, but there 
was no palpable irregularity to the metacarpals of either 
hand, and the veteran was nontender to palpation.  His active 
range of motion evaluation revealed fist-forming to be intact 
with no flexion lag on fingertip flexion to the median 
transverse crease of the palms.  Nor was there any evidence 
of malrotation.  Intrinsic and extrinsic function was graded 
5/5 and was intact throughout, and there was no evidence of 
instability to the MP or IP joints of any of the fingers.  X-
rays of the right hand did reveal a healed fracture of the 
proximal third metacarpal with slight shortening, but 
otherwise there was no significant abnormality.  Moreover, 
the veteran denied having any problems with grip, grasp, 
lift, carry, or dexterity, and the February 2003 VA examiner 
stated that there was no objective evidence of significant 
residual functional limitation.  As such, the veteran has not 
been shown to have limitation of motion or ankylosis of the 
right third digit.  Therefore, the veteran has not met the 
criteria for a higher initial evaluation under Diagnostic 
Codes 5226 and 5229.  

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's healed fracture of the 
right third metacarpal is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
veteran's symptoms are supported by pathology consistent with 
the assigned noncompensable rating, and no higher.  The 
veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant an increased evaluation.  In fact, the February 
2003 VA examiner noted that the veteran was nontender to 
palpation and commented that there was no objective evidence 
of significant residual functional limitation.  Therefore, 
the Board finds that the preponderance of the evidence is 
against a higher initial evaluation for the veteran's healed 
fracture of the right third metacarpal.

II.  Recurrent Corneal Erosion of the Right Eye 

The veteran is currently assigned a 10 percent disability 
evaluation for his recurrent corneal erosion of the right eye 
due to a corneal abrasion pursuant to 38 C.F.R. § 4.84a, 
Diagnostic Code 6009.  That diagnostic code provides that 
unhealed injuries of the eye, in chronic form, are to be 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  A 10 percent 
evaluation is the minimum to be assigned during active 
pathology.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity. 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  A disability rating for 
visual impairment is based on the best distant vision 
obtainable after the best correction by glasses. 38 C.F.R. § 
4.75.  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye. 38 C.F.R. § 4.83a.  A 
compensable disability rating of 10 percent is warranted for 
impairment of central visual acuity in the following 
situations: (1) when vision in one eye is correctable to 
20/50 and vision in the other eye is correctable to 20/40; 
(2) when vision in both eyes is correctable to 20/50; (3) 
when vision in one eye is correctable to 20/70 and vision in 
the other eye is correctable to 20/40; or (4) when vision in 
one eye is correctable to 20/100 and vision in the other eye 
is correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 
6078 and 6079.  A 20 percent disability evaluation is 
assigned in the following situations: (1) when vision in one 
eye is correctable to 20/70 and vision in the other eye is 
correctable to 20/50; (2) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/50; or (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6077 and 6078.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
recurrent corneal erosion of the right eye due to a corneal 
abrasion.  The February 2003 VA examination found that the 
veteran's corrected visual acuity of the right eye was 20/20 
and of the left eye was 20/50.  Additionally, the January 
2004 VA examination as well as VA medical records dated in 
July 2003 documented the veteran to have vision correctable 
to 20/20 in both eyes.  As such, the veteran's visual acuity 
does not meet the criteria for a compensable evaluation.  

In addition, the medical evidence does not show the veteran 
to have field loss, rest requirements, or episodic 
incapacity.   The February 2003 VA examination found the 
veteran to have full confrontation fields, and the diplopia 
fields and visual field tests were not indicated.  The 
February 2003 VA examiner also noted that the veteran's 
cornea was clear upon examination.  Additionally, the January 
2004 VA examiner found that the veteran's confrontation 
fields and extraocular movements were both normal.  The 
January 2004 VA examiner also completed an addendum to the 
examination report indicating that that there was no 
pathology evident from the Goldman examination, and he 
commented that the condition was likely recurrent with a 
"normal" examination between episodes.  Moreover, the Board 
notes that there is no documented evidence of rest 
requirements or episodic incapacity.  

The Board does observe that the veteran told the January 2004 
VA examiner that he had eye pain upon awakening due to 
dryness and a torn cornea.  However, given the fact that the 
veteran does not meet the criteria for a compensable 
evaluation for impairment of visual acuity or field loss, 
rest requirements, or episodic incapacity, it appears that 
the veteran's 10 percent disability evaluation was assigned 
on the basis of the veteran's active pathology, to include 
pain.  As such, the Board finds that the veteran's disability 
more closely approximates a noncompensable evaluation.  
Therefore, the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent for recurrent 
corneal erosion due to a corneal abrasion.  

III.  Conclusion 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected healed 
fracture of the right third metacarpal and recurrent corneal 
erosion of the right eye have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disabilities.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
healed fracture of the right third metacarpal and recurrent 
corneal erosion of the right eye under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

An initial compensable evaluation for a healed fracture of 
the right third metacarpal is denied.  

An initial evaluation in excess of 10 percent for recurrent 
corneal erosion due to a corneal abrasion is denied.  


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


